Citation Nr: 0523701	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  04-19 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the hands, to include as secondary to the 
service connected disability of arthritis of the lumbar spine 
with bulging discs.

2.  Entitlement to service connection for bilateral knee 
disorder as secondary to the service connected disability of 
arthritis of the lumbar spine with bulging discs.

3.  Entitlement to service connection for left shoulder 
arthritis as secondary to the service connected disability of 
arthritis of the lumbar spine with bulging discs.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


REMAND

The veteran had active service from October 1980 to March 
1988.

The veteran contends that his current disability of 
peripheral neuropathy was either incurred or aggravated in 
service, or secondary to his service-connected lumbar spine 
disability.  In addition, he contends that he has a bilateral 
knee disorder and arthritis of the left shoulder secondary to 
his service-connected back disability.

The Board finds that further development is necessary to 
decide the claim.  The veteran's claim file contains a 
January 2003 VA examiner's diagnosis of peripheral neuropathy 
and X-ray evidence of degenerative changes in the left 
shoulder.  In addition, there is an August 2002 VA treatment 
report indicating crepitus of the knees as well as repeated 
complaints of knee pain by the veteran.  Considering this 
evidence, as well as the fact that the veteran has been 
service-connected for a back disability and claims the above 
noted conditions are related to that back condition, VA must 
provide the veteran with a current medical examination.  
38 C.F.R. § 3.159(c)(4).

The Board observes that the veteran has been afforded two VA 
examinations- for the spine in February 2002 and a general 
examination in January 2003.  However, neither examination 
addressed the disabilities at issue directly.  Moreover, the 
record does not indicate whether either examiner reviewed the 
veteran's claims file or was asked to express an opinion 
concerning whether the claimed disabilities are related to 
service or to a service-connected disability.  To ensure a 
thorough examination and evaluation, the veteran's disability 
must be viewed in relation to its history.  38 C.F.R. § 4.1 
(2004).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1. Schedule the veteran for 
examination(s) to ascertain the nature 
of his current peripheral neuropathy of 
the hands, bilateral knee disorder, and 
left shoulder disorder, if any, and the 
proper diagnoses thereof, and whether 
any diagnosis is related to service or 
to a service-connected disability.  For 
each diagnosis involving the left 
shoulder, the knees, and the claimed 
peripheral neuropathy of the hands, the 
examiner should render an opinion for 
the record as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the diagnosed disability was incurred or 
aggravated in service or whether was 
caused or aggravated by the veteran's 
service-connected lumbar spine 
disability.  All indicated tests and x-
ray examinations should be conducted.  
The examiner should provide the 
rationale for the opinion.  The claims 
folder must be made available to the 
examiner(s), and the examination report 
should indicate whether the claims 
folder was reviewed.  

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the decision remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate period of time in which to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



